DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings stand objected to, as set forth in section 3 of the last Office action (Non-Final Rejection mailed September 22, 2021, for failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “line II” and “F6” in Figure 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-17 and 20 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,630,896 issued to Corbin et al. as evidenced by Improving Carpet Through-Air Drying by Means of Increased Air Permeability, by Lee et al., as set forth in section 6 of the last Office action.
Corbin ‘896 discloses a recyclable tufted carpet and method of making said carpet (title and abstract).  Said carpet comprises yarn tufted into a partially meltable primary backing, wherein the tufts are bonded to said backing by partially melting the backing and applying a secondary backing (abstract).  The carpet is preferably made of all polyester, without a latex adhesive, to enable recycling thereof (col. 2, lines 14-17, 23-24, 32-34, 49-51, and 61-64).  
Specifically, the primary backing comprises a polyester fabric containing a percentage of low met fiber (col. 2, lines 58-64).  The primary backing may be a blend of 5-95% polyester fibers and 95-5% low melt heterofil (i.e., bicomponent) or homofil (i.e., monocomponent) polyester binder fiber (col. 3, lines 1-9). In one working embodiment, the primary backing 
The primary backing is tufted with polyester yarn, preferably PET, to form pile tufts on face thereof and backloops on the backside thereof (col. 2, lines 58-64, col. 4, lines 10-17, and Figure 1).  The bonding of the tufts to the primary backing may be enhanced by attaching a secondary backing of polyester fibers (col. 4, lines 18-20). The secondary backing may be a nonwoven fabric of staple fibers comprising polyester fibers and polyester binder fibers and may also be needled into the tufted primary backing (col. 4, lines 20-34).  In a working embodiment, the secondary backing comprises 30% bicomponent binder fiber (col. 5, lines 37-40).  Said secondary backing may be attached before or after dyeing of the tufted primary backing (col. 4, lines 18-44).
Thus, Corbin ‘896 teaches the invention of claims 14-17 and 20 with the exception that the primary backing has an air permeability greater than 100 L/m2/sec at 200 Pa/20cm2, preferably about 1000-4000.  However, the recited permeability is not necessarily given patentable weight since it is descriptive of an intermediate product, while the claim is directed to 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,630,896 issued to Corbin et al., as set forth in section 9 of the last Office action.  
In the event the recited air permeability of the intermediate primary backing is given patentable weight, claims 14-17 and 20 are alternately rejected under 35 USC 102/103.  Method claims 1-4, 6-9, 11, and 12, wherein the air permeability of the primary backing is given patentable weight, are also rejected under 35 USC 102/103.
In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed air permeability would obviously have been provided by the process disclosed by Corbin ‘896.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102. Therefore, claims 1-4, 6-9, 11, 12, 14-17, and 20 stand rejected as being anticipated by or obvious over the cited prior art. 
Regarding claim 5 and 18, while Corbin ‘896 exemplifies a thickness greater than 0.35 mm, the reference fails to teach said thickness is measured at a pressure of 0.5 Pa/25 cm2.  However, it is reasonable to presume that said thickness limitation is inherent to the Corbin ‘896 invention.  Support for said presumption is found in the use of similar materials (i.e., polyester nonwoven fabric comprising a blend of PET fibers and low melt coPET fibers having a thickness greater than 0.35 mm) and in the similar production steps (i.e., providing said polyester nonwoven fabric as a primary backing, tufting said primary backing, and anchoring the tufts to said primary backing) used to produce the recyclable tufted carpet.  The burden is upon applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed thickness would obviously have been provided by the process disclosed by Corbin ‘896.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 . 


Claim Rejections - 35 USC § 103
Claims 1-9, 11, 12, 14-18, and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,630,896 issued to Corbin et al. in view of Improving Carpet Through-Air Drying by Means of Increased Air Permeability, by Lee et al. and The Air-Permeability of Non-Woven Fabrics, by Kothari et al., as set forth in section 10 of the last Office action.
In the alternative, the recited air permeability of the nonwoven primary backing of Corbin ‘896 would have been obvious to a skilled artisan in view of the teachings of Lee and Kothari.  
	Specifically, Lee teaches air permeability of a carpet is an important parameter for through-air drying of dyed unbacked tufted carpets, wherein primary backings are the dominant factor in determining said air permeability.  Lee discloses carpets made of nonwoven primary backings have significantly higher air permeabilities and significantly lower drying times than carpets made with woven primary backings (abstract).  Thus, Lee teaches the desirability of having good air permeability in nonwoven primary backings.  Additionally, Kothari teaches the various parameters affecting air permeability of needlepunched nonwovens, such as basis weight, thickness, and density (abstract and Table 1).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needlepunched nonwoven primary backing of Corbin ‘896 by adjusting the basis weight, thickness, and/or density thereof to provide the claimed air permeability.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  Such a modification would have yielded predictable results to the skilled artisan (i.e., sufficient air permeability to the tufted carpet for providing a suitable dry time thereof).  Hence, claims 1-9, 11, 12, 14-18, and 20 stand rejected as being obvious over the cited prior art.  
Claims 10 and 19 stand rejected under 35 U.S.C. 103 as obvious over US 5,630,896 issued to Corbin et al. in view of 5,538,776 issued to Corbin et al., as applied to claims 1 and 14 above, and in further view of 5,538,776 issued to Corbin et al., as set forth in section 11 of the last Office action. 
Claims 10 and 19 are rejected under 35 U.S.C. 103 as obvious over US 5,630,896 issued to Corbin et al. in view of Improving Carpet Through-Air Drying by Means of Increased Air Permeability, by Lee et al. and The Air-Permeability of Non-Woven Fabrics, by Kothari et al., as applied to claims 1 and 14 above, and in further view of 5,538,776 issued to Corbin et al.
	Corbin ‘896 fails to teach a polyester hot melt adhesive for anchoring the tufted yarn to the primary backing.  However, such hot melt adhesives are known in the art of carpet backings.  For example, Corbin ‘776 teaches a thermoplastic tufted carpet comprising a primary backing having yarns tufted therethrough, a thermoplastic fibrous secondary backing, and a thermoplastic polyester hot melt adhesive anchoring the tufted yarns and bonding the tufted primary backing to the secondary backing (abstract and col. 2, lines 43-51). The Corbin carpet is latex free and may comprise all polyester components for ease in recycling (col. 2, lines 49-54 and col. 6, lines 12-24). 
A preferred polyester hot melt adhesive is a chemically modified poly(butylene terephthalate) (col. 3, lines 16-19). The hot melt adhesive is preferably applied in sheet form but may also be applied in other forms, such as powder, spray, foam, etc. (col. 3, lines 1-9).  The 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a polyester hot melt adhesive as taught by Corbin ‘776 to further anchor the tuft backloops to the primary backing and to bond the nonwoven secondary backing to the tufted primary backing of Corbin ‘896.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 10 and 19 stand rejected as being obvious over the cited prior art.  
Claim 13 stands rejected under 35 U.S.C. 103 as being unpatentable over US 5,630,896 issued to Corbin et al., as set forth in section 12 of the last Office action.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,630,896 issued to Corbin et al. in view of Improving Carpet Through-Air Drying by Means of Increased Air Permeability, by Lee et al. and The Air-Permeability of Non-Woven Fabrics, by Kothari et al.
In re Aller, 105 USPQ 233. Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 13 stands rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed in the Response filed December 21, 2021, have been fully considered but they are not persuasive. 
Regarding the objections to the drawings, applicant asserts a replacement sheet for Figures 7 and 8 have been filed with the Response.  However, no such drawings have been submitted.  Hence, said objections stand.
Regarding the anticipation rejection under 35 USC 102, applicant traverses by arguing “the Office Action nowhere cites any support for the proposition that, as a rule, intermediate products should not be given patentable weight” (Response, page 3, 4th paragraph).  Applicant th paragraph).  In response, the rejection is not based upon an assertion that intermediate products, as a rule, are not given patentable weight in a final product.  Rather, the rejection is based upon the particular property of air permeability for an intermediate product, wherein said air permeability is not present in the final product.  As stated in the rejection, and agreed upon by applicant (Response, page 4, 1st paragraph), the addition of tufting and adhesive components employed to make the final product would necessarily change the air permeability of the primary backing.  Since applicant’s claims are to a final product, not an intermediate or starting product (i.e., a primary backing), the recited air permeability is not a property of the final product and therefore, is not necessarily accorded patentable weight in the claimed final product.  To be entitled to patentable weight in the final product, applicant would need to evidence the claimed air permeability of the intermediate primary backing results in a particular structure and/or particular property of the final product.  While applicant argues the claimed air permeability of the primary backing advantageously balances the properties of tear resistance, tensile strength, and tuft bind strength (Response, page 3, 5th paragraph and page 4, 1st paragraph), this argument is not commensurate in scope with the claimed invention.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, applicant’s arguments are found unpersuasive and the above anticipation rejection stands.  
Regarding the prior art rejection under 35 USC 102/103, applicant traverses by arguing polymer nonwovens do not inherently possess the claimed air permeability, which allows a balance between tensile strength, tear resistance, and tuft bind strength (Response, page 4, 5th paragraph).  Applicant asserts the shifting to applicant for burden of proof evidencing non-st paragraph).  The examiner respectfully disagrees.  A product and its properties are inseparable.  Therefore, if the prior art teaches a product identical in composition and structure, the properties applicant claims are necessarily present.  The Office realizes that the claimed properties are not positively stated by the reference.  However, the reference teaches all of the claimed components in the claimed amounts in the recited final carpet product and the method of making said final carpet product.  Therefore, the claimed properties would intrinsically be capable of being achieved by the carpet disclosed by Corbin (See MPEP § 2112.01, I).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.  Applicant has not met their burden of showing the recyclable tufted carpet of Corbin comprising a needlepunched polyester nonwoven primary backing tufted with polyester yarns and an adhesive for anchoring the tufts to said primary backing does not necessarily possess the claimed primary backing air permeability.  Therefore, applicant’s argument is found unpersuasive and the rejection under 35 USC 102/103 stands.  
Regarding the claim rejections under 35 USC 103, applicant argues the secondary references of Lee and Kothari do not teach the air permeability as claimed and do not teach optimization of air permeability for tensile strength, tear resistance, and tuft bind strength (Response, page 5, 5th paragraph).  Applicant notes Lee assesses air permeability of primary backing for the purpose of improving through-air drying of carpets rather than for the purposes of the present invention (e.g., tear resistance) (Response, paragraph spanning pages 5-6).  In response, applicant’s motivation to provide a specific air permeability need not be the same as Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, applicant’s argument is found unpersuasive and the obviousness rejections under 35 USC 103 stand.    


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 22, 2022